            Case 2:19-cv-00562-JCM-NJK Document 84 Filed 08/27/20 Page 1 of 2




     ANTHONY I. PARONICH, ESQ.
 1
     PARONICH LAW, P.C.
 2   350 Lincoln Street, Suite 2400
     Hingham, MA 02043
 3   Telephone: (617) 485-0018
     Facsimile: (508) 318-8100
 4   Email: anthony@paronichlaw.com
     Pro Hac Vice
 5

 6   Attorneys for Plaintiff Blake Cooley and the Proposed Class

 7
                                   UNITED STATES DISTRICT COURT
 8                                  FOR THE DISTRICT OF NEVADA

 9   BLAKE COOLEY, individually and on behalf
     of all others similarly situated,                    NO. 2:19-cv-00562-JCM-NJK
10

11                          Plaintiff,

12          v.

13   FREEDOM FOREVER LLC

14                          Defendant.
15
                         STIPULATION OF DISMISSAL WITH PREJUDICE
16

17          The plaintiff files this stipulation of dismissal with prejudice pursuant to Fed. R. Civ. P.

18   41(a)(1)(A)(ii) of all claims against the defendant. None of the rights of any putative class
19   members, other than the plaintiff have been released or are otherwise affected by this dismissal.
20

21                                                Respectfully submitted,
                                                  Plaintiff,
22

23                                                /s/ Anthony I. Paronich
                                                  Anthony I. Paronich
24                                                Paronich Law, P.C.
                                                  350 Lincoln Street, Suite 2400
25

26

27



                                                  -1
     Case 2:19-cv-00562-JCM-NJK Document 84 Filed 08/27/20 Page 2 of 2




                                 Hingham, MA 02043
 1
                                 (508) 221-1510
 2                               anthony@paronichlaw.com

 3                               Attorney for Plaintiff Blake Cooley and the Proposed
                                 Class
 4

 5
                                  FREEDOM FOREVER, LLC
 6
                                  __/s/ Julie Isen____________________
 7
                                  Julie Isen,SBN 270380
 8                                43445 Business Park Drive, Suite 104
                                  Temecula, CA 92590
 9
                                  Pro Hac Vice Counsel for Freedom Forever LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                 -2
